ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_11_FR.txt. OPINION DISSIDENTE DE M. SORENSEN
[Traduction]

A mon grand regret il ne m'est pas possible de m’associer à l’arrêt de
la Cour et je désire faire usage du droit que me confère l’article 57 du
Statut pour indiquer les raisons de mon dissentiment.

Sur certains points l'opinion exprimée par la Cour coincide avec la
mienne. Je ne pense pas par exemple que le principe de l’équidistance
— même s'il peut être modifié dans des circonstances spéciales — soit
inhérent à la notion juridique de plateau continental ou qu'il s’y rattache
nécessairement.

De même, je conviens que la République fédérale d'Allemagne n’a pas,
par son comportement, assumé les obligations qui découlent de la Con-
vention de Genève sur le plateau continental. Comme je l’indiquerai par
la suite, on peut penser que le comportement de la République fédérale
joue un rôle d'un autre point de vue, mais j'admets que la Convention
ne lui est pas opposable sur une base contractuelle ou quasi contractuelle.

Je n’en estime pas moins que la Convention, et plus particulièrement
son article 6. lie la République fédérale pour d’autres motifs. Pour étayer
cette opinion, je voudrais présenter d’abord quelques observations sur la
Convention en général puis examiner si les conclusions auxquelles je
serai parvenu s'appliquent à l’article 6 en particulier.

*
* *

Il est généralement reconnu que les régles énoncées dans un traité ou
dans une convention peuvent obliger un Etat non contractant en tant
que règles coutumières de droit international ou que règles généralement
acceptées par ailleurs comme normes internationales juridiquement
obligatoires. C'est dans ce contexte particulier qu’il convient d'examiner
l'historique de la rédaction et de adoption de la Convention, les attitudes
que les Etats ont adoptées par la suite et les rapports qui existent entre
les dispositions de la Convention et les règles de droit international ap-
plicables à des domaines différents mais connexes.

J'adopte toutefois un point de vue moins étroit que celui de la Cour
en ce qui concerne les conditions qui doivent être réunies pour que l’on
puisse attribuer un pareil effet aux règles énoncées dans une convention.
On ne devrait certes pas conclure à la légère qu’une convention est obliga-
toire pour un Etat non contractant — je le reconnais volontiers. Il me
paraît cependant nécessaire de tenir compte d’un fait auquel la Cour n’a
attaché aucune importance particulière et qui est le suivant: la Convention
de Genève appartient à une catégorie spéciale de conventions multi-

242
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 242

latérales, celles qui sont le fruit des travaux des Nations Unies dans le
domaine de la codification et du développement progressif du droit inter-
national, selon les termes de l’article 13 de la Charte.

Suivant en cela la procédure définie dans son statut, la Commission
du droit international a consacré plusieurs années à élaborer un ensemble
complet de projets d’articles sur le droit de la mer et notamment sur le
plateau continental. En 1956, la Commission a soumis ces projets d’ar-
ticles à l’Assemblée générale dans son rapport sur sa huitième session.
Par sa résolution 1105 (XJ), l’Assemblée générale a décidé de convoquer
une conférence de plénipotentiaires chargée d’examiner le droit de la
mer sur la base des projets et elle a invité tous les Etats Membres de
l'Organisation des Nations Unies et des institutions spécialisées à y
participer. Réunie à Genève au début de 1958, la conférence a adopté
quatre conventions sur le droit de la mer et notamment sur le plateau
continental, qui ont été ouvertes 4 la signature le 28 avril 1958.

Pour apprécier pleinement les effets juridiques d’une convention
adoptée dans de telles circonstances, on peut, au départ, distinguer entre
les deux notions de «codification » et de «développement progressif » du
droit international. D’après l’article 15 du statut de la Commission du
droit international, le terme de codification s'applique aux cas où il
s'agit de «formuler avec plus de précision et de systématiser les règles
du droit international dans des domaines où il existe déjà une pratique
étatique considérable, des précédents et des opinions doctrinales »,
L'expression «développement progressif» concerne les cas où il s’agit
de «rédiger des conventions sur des sujets qui ne sont pas encore réglés
par le droit international ou relativement auxquels le droit ne s’est pas
encore suffisamment développé dans la pratique des Etats ».

La distinction entre ces deux catégories est sans aucun doute valable
en théorie et utile en pratique. Certaines dispositions conventionnelles
ne font qu’énoncer des règles de droit international qui ont déjà été
généralement acceptées dans le cadre du droit international coutumier;
il est indéniable que les règles qui s’y trouvent consacrées sont applicables
à tous les Etats, qu’ils soient ou non parties au traité. D'un autre côté,
il est tout aussi évident qu'il existe des dispositions conventionnelles dont
l’objet est de changer la situation juridique existante, que ce soit en modi-
fiant la teneur de règles préexistantes ou en réglementant des matières
non encore réglées par le droit international. Les Etats non contractants
ne sont pas tenus par les règles énoncées dans des dispositions conven-
tionnelles de cet ordre, de même qu'ils ne peuvent s’en prévaloir.

Il est cependant généralement admis aujourd’hui que les relations
juridiques internationales étant ce qu’elles sont, la distinction entre
codification et développement progressif peut étre difficile 4 appliquer
strictement. Bien qu'elles soient claires et distinctes en théorie, ces deux
notions tendent en pratique à se recouvrir ou au contraire à laisser
subsister entre elles un domaine intermédiaire où il est impossible d’in-
diquer avec précision où finit la codification et où commence le dévelop-

243

 
PLATEAU CONTINENTAL (OP. DISS. S@RENSEN) 243

pement progressif. Le simple fait d’énoncer ou de réaffirmer une règle
coutumière existante peut avoir pour effet d’en définir plus précisément
la teneur et d'éliminer les doutes qui auraient pu subsister sur sa portée
exacte ou sur ses modalités d'application. On peut également saisir cette
occasion pour adapter la règle à la situation qui existe en fait ou en droit
dans la société internationale. En revanche un traité visant à créer un
droit nouveau peut être fondé dans une certaine mesure sur la pratique
des Etats et sur des opinions doctrinales non encore cristallisées en droit
coutumier. Pareil traité peut partir non d’une table rase mais d’une règle
coutumière in statu nascendi.

La Commission du droit international a reconnu elle-méme que la
distinction entre les processus de codification et de développement pro-
gressif, tels qu'ils sont définis dans son statut, soulève des difficultés
d’ordre pratique et d’ordre théorique. La Commission a déclaré en 1956
dans son rapport sur les travaux de sa huitième session, dans l’introduc-
tion du chapitre sur le droit de la mer, qui comprend le projet d’articles
sur le plateau continental:

«En élaborant la réglementation du droit de la mer, la Commis-
sion a acquis la conviction que, du moins dans cette matière, la
distinction entre ces deux activités, prévue par le statut, peut diffi-
cilement être maintenue. Non seulement les opinions sur le point
de savoir si un sujet est déjà «suffisamment développé dans la pra-
tique» peuvent largement diverger, mais plusieurs dispositions
adoptées par la Commission et basées sur un «principe reconnu en
droit international» ont été élaborées d’une manière qui les range
dans la catégorie du «développement progressif» du droit. Après
avoir essayé de spécifier les articles rentrant dans l’une ou l’autre
catégorie, la Commission a dû y renoncer, plusieurs articles n’ap-
partenant entièrement ni à l’une ni à l’autre des deux catégories. »
(Rapport de la Commission du droit international sur les travaux de
sa huitième session, par. 26.)

Ces considérations —- ou des considérations analogues — sont con-
firmées par un examen du processus de création des règles de droit inter-
national coutumier. L’article 38 du Statut de la Cour se réfère à la cou-
tume internationale «comme preuve d’une pratique générale acceptée
comme étant le droit». Conformément à la doctrine classique, cette
pratique doit s'être poursuivie pendant un certain laps de temps. D’aucuns
ont même conclu à la nécessité d’un «usage immémorial ». La Cour, dans
sa jurisprudence antérieure, ne semble cependant pas avoir posé de
règles strictes quant à la durée de l’usage ou de la pratique pouvant être
acceptée comme étant le droit. En particulier, elle ne semble pas avoir
tiré de conclusions du sens habituellement attaché au mot coutume
lorsqu'il est employé dans d’autres contextes. Dans l’affaire du Droit
d'asile, la Cour a seulement déclaré que le Gouvernement de la Colombie
devait prouver

244

 

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 244

«que la règle dont il se prévaut est conforme à un usage constant
et uniforme, pratiqué par les Etats en question, et que cet usage tra-
duit un droit appartenant à l'Etat octroyant l’asile et un devoir in-
combant à l'Etat territorial » (C.J. Recueil 1950, p. 276; cité dans
l'affaire des Droits des ressortissants des Etats-Unis au Maroc,
C.I.J. Recueil 1952, p. 200).

La Cour s'est ainsi réservé la possibilité de reconnaître l'apparition
rapide d’une nouvelle règle de droit coutumier fondée sur la pratique
étatique récente, fait particulièrement important eu égard au processus
d'évolution extrêmement dynamique que connaît actuellement la com-
munauté internationale. Que le ressort de cette évolution se trouve dans
le mouvement des idées, dans des facteurs sociaux et économiques ou
dans la technologie nouvelle, un trait marquant de notre époque est qu'il
surgit sans cesse des circonstances et des problèmes nouveaux nécessitant
une réglementation juridique. Dans des situations de cet ordre, une con-
vention adoptée grâce aux processus combinés de codification et de déve-
loppement progressif du droit international peut fort bien être ou devenir
la preuve décisive de nouvelles règles de droit international généralement
acceptées. Le fait que ladite convention ne vise pas simplement à être
déclaratoire d’un droit coutumier préexistant a peu d’importance dans
cette perspective. Elle peut servir de guide reconnu pour la pratique des
Etats qui ont à résoudre les nouveaux problèmes juridiques en cause, et
ses dispositions peuvent ainsi constituer le noyau autour duquel se cristal-
lisera un nouvel ensemble de règles juridiques généralement reconnues.
Le terme coutume, qui dans sa signification classique implique un certain
élément de temps, peut même être une expression impropre pour décrire
cette source particulière du droit.

Il ne s’agit pas ici seulement d’une question de terminologie. Recon-
naître aux dispositions d’une convention le caractère de règles de droit
généralement acceptées peut avoir une grande influence sur tous les
problèmes d’interprétation susceptibles de se poser. En l'absence d’une
convention de cette nature, toute question relative à la portée et aux
conséquences exactes d’une règle coutumière doit être résolue au moyen
d'une analyse détaillée de la pratique des Etats qui est à l’origine de cette
règle coutumière. En revanche, si les dispositions de la convention témoi-
gnent de l’existence de règles de droit généralement acceptées, il est
légitime et même nécessaire d’avoir recours aux principes usuels de l’inter-
prétation des traités, et en particulier, le cas échéant, à l’étude des travaux
préparatoires.

Pour en venir à la Convention sur le plateau continental, il est à peine
nécessaire de rappeler que les problèmes juridiques qui y sont traités
se sont posés du fait de l’augmentation rapide des besoins énergétiques
et du développement de nouvelles techniques permettant d’extraire les
ressources du sous-sol des mers. Les problèmes concernant l’exploitation
des ressources naturelles du plateau continental n’ont acquis que tout

245
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 245

récemment le caractere de problémes de droit international. Bien qu’on
puisse trouver dans des écrits juridiques antérieurs le germe de la doctrine
contemporaine du plateau continental, ce n’est qu’au cours du quart de
siècle qui vient de s’écouler que l’évolution de la technique a conféré
une importance pratique à ces problèmes. L’évolution de la doctrine
juridique du plateau continental a pour point de départ la proclamation
publiée par le président des Etats-Unis le 28 Septembre 1945.

Se fondant sur les premières manifestations de la pratique des Etats
et sur les observations formulées par les gouvernements, la Commission
du droit international a énoncé la doctrine du plateau continental dans
des dispositions juridiques qui ont été par la suite discutées et adoptées,
avec certaines modifications, lors de la conférence de Genève de 1958.
Les dispositions de la Convention ont précisé plusieurs aspects des prin-
cipaux éléments de la doctrine. Les limites extérieures du plateau conti-
nental sont définies suivant, il est vrai, un choix de critères, dont le critère
indéterminé de l’exploitabilité. Les droits de l'Etat riverain sur le plateau
continental sont qualifiés de « souverains » — ce qui signifie que ces droits
englobent les compétences législative, exécutive et judiciaire habituelle-
ment exercées par l'Etat dans le cadre territorial —, mais seulement à
des fins limitées: exploration et exploitation des ressources naturelles.
Ces droits sont caractérisés comme des droits exclusifs, indépendants de
l'occupation ou de toute proclamation expresse. Le terme de «ressources
naturelles » est défini de façon très détaillée. De plus, certains devoirs sont
imposés à l'Etat riverain en vue de sauvegarder les intérêts des autres
Etats pour ce quiest de l’utilisation de la haute mer, et des dispositions par-
ticulières concernant la délimitation entre Etats voisins ont été insérées !.

Il est difficile de formuler une opinion définie sur le statut juridique
exact du plateau continental en droit international général avant la con-
férence de Genève. On peut alléguer que le droit international coutumier
s'était déjà développé à ce moment-là au point d'autoriser un Etat riverain
à exercer certains droits souverains sur la zone adjacente du plateau con-
tinental. Cependant on peut difficilement dire que la doctrine du plateau
continental, telle qu'elle a été formulée et circonscrite avec force détails,
tout d’abord par la Commission du droit international dans son projet
de 1956, puis par la conférence de Genève en 1958, n’a constitué rien de
plus qu’une réaffirmation des règles de droit international coutumier
existant alors. Les dispositions de la Convention n’ont pas été simplement
déclaratoires du droit international déjà accepté en la matière.

Cela étant, il reste néanmoins à établir si la Convention peut être
considérée aujourd’hui comme constituant la preuve de règles de droit
international généralement acceptées. Dans l’arrêt, la Cour fait inter-
venir certaines conditions minimales qui permettent de reconnaître à

1 J’emploie l'expression «Etats voisins» dans son sens large et général, pour
décrire tous les Etats adjacents au même plateau continental, qu’ils aient ou non
une frontière terrestre commune.

246
PLATEAU CONTINENTAL (OP. DISS. S@RENSEN) 246

une disposition conventionnelle le caractére de régle de droit international
généralement acceptée. Je conviens que dans l’ensemble ces conditions
correspondent effectivement aux éléments ou aux facteurs dont il faut tenir
compte, à ceci près que je crois aussi, comme je l’ai indiqué plus haut,
que l’adoption d’une convention dans le cadre du processus de codifica-
tion et de développement du droit international, conformément à la
Charte des Nations Unies, est à considérer comme un élément pertinent.
Le point du vue assez schématique adopté par la Cour ne me paraît
cependant pas entièrement satisfaisant, A mon avis, il ne faudrait pas
considérer ces conditions comme une série de possibilités, susceptibles
d'être examinées et rejetées tour à tour. La bonne méthode consiste selon
moi à envisager les éléments dont il s’agit comme les parties solidaires
et interdépendantes d’un tout.

Si l’on aborde ainsi les problèmes posés par les présentes affaires, je
crois que les considérations décisives peuvent être résumées comme suit:
Padoption de la Convention de Genève sur le plateau continental repré-
sentait un élément très important du processus de création de nouvelles
règles du droit international dans un domaine qui appelait d'urgence
une réglementation juridique. Un nombre très considérable d’Etats ont
adhéré à la Convention ou l'ont ratifiée et rien ne permet de croire que
ce mouvement de ratifications ait cessé. Il est significatif que les Etats qui
sont devenus parties à la Convention sont assez représentatifs de toutes
les régions géographiques du monde et de ses différents systèmes écono-
miques et sociaux. Non seulement les parties contractantes, mais d’autres
Etats encore ont modifié leur pratique et leur attitude pour se conformer
à la Convention. Il n’est pas d’exemple qu’un Etat ayant exercé ses droits
souverains sur sa partie du plateau continental, conformément aux dis-
positions de la Convention, se soit heurté à des protestations d’autres
Etats. Assurément, il y a eu des controverses sur des points tels que l’inter-
prétation de l'expression ressources naturelles et la délimitation des zones
du plateau entre les Etats intéressés, problème qui sera examiné plus
loin. Cependant ces controverses ont eu généralement trait à l’interpréta-
tion et à l'application des dispositions de la Convention plutôt qu’à la
question de savoir si ces dispositions sont l’expression de règles de droit
international généralement applicables.

Je n’estime pas nécessaire d’approfondir la question de l’opinio juris.
C’est là un problème de doctrine qui peut soulever de grandes difficultés
lorsqu'il s’agit, pour un tribunal international, de rendre une décision.
Etant donné la manière dont les relations internationales sont conduites,
il peut être pratiquement impossible à un gouvernement, dans de nom-
breux cas, d'apporter des preuves concluantes au sujet des motifs qui ont
pu inspirer les actes et la politique d’autres gouvernements. Sans entrer
dans tous les aspects des discussions doctrinales sur le sujet, je citerai
simplement le passage ci-après de l’un des commentateurs les plus auto-
risés de la jurisprudence de la Cour. Sir Hersch Lauterpacht écrit, lors-
qu'il examine les conditions de l’apinio necessitatis juris:

247

 
PLATEAU CONTINENTAL (OP. DISS. S@RENSEN) 247

«A moins que l’action des tribunaux n’ait pour effet de réduire la
valeur juridique de la plus puissante source de régles du droit inter-
national, à savoir le comportement des Etats, il semble que le prin-
cipe à observer en la matière soit de considérer tout comportement
uniforme des gouvernements (ou, dans certains cas, leur abstention)
comme témoignant d’une opinio necessitatis juris, sauf s’il est établi
que ledit comportement était indépendant d’une telle intention. »
(Sir Hersch Lauterpacht: The Development of International Law by
the International Court, Londres, 1958, p. 380.) /Traduction du
Greffe.]

Si l’on applique ces considérations aux circonstances de l’espèce, il me
semble que l’on peut voir dans la pratique des Etats évoquée ci-dessus une
preuve suffisante de l’existence de l’opinio juris qui serait nécessaire en
l’occurrence.

On est donc, me semble-t-il, fondé à conclure qu'au terme d’un proces-
sus ininterrompu de plus de vingt-cinq ans, les règles consacrées dans la
Convention de Genève sur le plateau continental ont maintenant acquis
le statut de règles de droit international généralement acceptées.

Tl n’en est pas moins nécessaire d'examiner en particulier l'attitude de
la République fédérale d'Allemagne à l'égard de la Convention. Dans
l'affaire des Pécheries, la Cour a déclaré que la règle des dix milles semblait
de toute manière «inopposable à la Norvège, celle-ci s'étant toujours
élevée contre toute tentative de l’appliquer à la côte norvégienne»
(C.LJ. Recueil 1951, p. 131). De même pourrait-on soutenir en l'espèce
que la Convention sur le plateau continental est inopposable à la Ré-
publique fédérale, si celle-ci avait constamment refusé de reconnaître la
Convention comme l’expression de règles de droit international générale-
ment acceptées et si elle s’était opposée à ce qu'il en soit fait application
contre elle. Or, loin d'adopter une telle attitude, la République fédérale
s’est avancée assez loin sur la voie de la reconnaissance de la Convention.
Elle a signé la Convention en 1958, immédiatement avant l’expiration du
délai pour les signatures prévu par l'article 8, et ce fait, bien qu’il ne soit
pas décisif en soi, constitue un indice parmi d’autres. Ce qui est encore
plus important, c'est que la République fédérale s’est fondée sur la Con-
vention pour faire valoir ses droits sur le plateau continental. La procla-
mation du Gouvernement fédéral datée du 20 janvier 1964 contient le
passage suivant:

«Afin d’éliminer les incertitudes d’ordre juridique qui pourraient
surgir dans la situation actuelle, en attendant que la Convention
de Genève sur le plateau continental entre en vigueur et soit ratifiée
par la République fédérale d'Allemagne, le Gouvernement fédéral
estime désirable de faire dès à présent la déclaration suivante:

1. Compte tenu de l’évolution du droit international général telle
qu’elle s'exprime dans la pratique récente des Etats et en particulier
dans la signature de la Convention de Genève sur le plateau con-

248
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 248

tinental, la République fédérale considère l’explorationet l’exploita-
tion des ressources naturelles du lit de la mer et du sous-sol ...
comme le droit souverain exclusif de la République fédérale d’ Alle-
magne... »

Si on laisse de côté pour l’instant la question particulière de la délimitation
de la zone allemande du plateau continental par rapport à d’autres Etats,
question sur laquelle je reviendrai plus loin, on peut considérer que cette
proclamation constitue une preuve déterminante de l'attitude adoptée
par la République fédérale à l'égard de la Convention. Cette attitude est
importante non point tant au regard des notions juridiques traditionnelles
de reconnaissance expresse ou tacite et d’estoppel que dans le contexte
d’un processus général de création de règles juridiques internationales
d'application universelle. A une étape décisive de ce processus de forma-
tion, un Etat intéressé, qui n’était pas partie à la Convention, a formelle-
ment exprimé l’idée que cette Convention correspondait au droit inter-
national généralement applicable. Comme ce point de vue était parfaite-
ment fondé, cet Etat ne saurait maintenant échapper à l'application de la
Convention.

On a affirmé que, comme l'article 12 permet de faire des réserves à
certains articles de la Convention, il est difficile de concevoir que les
articles en question puissent consacrer des règles de droit international
généralement acceptées. Je reviendrai sur cette question plus loin au
sujet de l’article 6. Je voudrais faire ici une observation plus générale:
à mon avis, la faculté d’apporter des réserves à une disposition conven-
tionnelle ne dépend pas de la question de savoir si ladite disposition peut
être considérée ou non comme l'expression d’une règle de droit générale-
ment reconnue. À l’appui de cette manière de voir, il me suffira de souli-
gner que des réserves ont été faites à certaines dispositions de la con-
vention sur la haute mer, bien que les dispositions de cette convention
soient, d’après son préambule, « pour l’essentiel déclaratoires de principes
établis du droit international». Certains Etats contractants se sont op-
posés à quelques-unes des réserves formulées par d’autres Etats, mais
d’autres réserves ont été tacitement acceptées. L’acceptation tacite ou
expresse d’une réserve faite par une partie contractante n'a pas pour effet
d'ôter à la Convention tout entière ou à l'article en question son caractère
déclaratoire. Elle n’a pour effet que d'établir un rapport contractuel
spécial entre les parties intéressées dans le cadre général du droit coutumier
énoncé dans la Convention. Si la règle coutumière n'appartient pas à la
catégorie du jus cogens, un rapport contractuel spécial de cette nature
n’est pas nul en soi. Il n'y a donc pas incompatibilité entre la faculté de
faire des réserves à certains articles de la Convention sur le plateau con-
tinental et la reconnaissance de cette convention ou des articles en question
comme l'expression de règles de droit international généralement accep-
tées.

Aux observations générales qui précèdent je voudrais apporter la

249

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 249

précision suivante: la reconnaissance de la Convention comme expression
du droit international généralement accepté ne doit pas préjuger une
question qui s’est posée depuis l’adoption de la Convention en 1958.
Il ne faudrait pas interpréter le critère de l’exploitabilité, utilisé pour
déterminer les limites extérieures du plateau continental, comme im-
pliquant que le régime du lit des mers profondes et de leur sous-sol peut
être régi par la Convention. On ne saurait raisonnablement attribuer à la
notion juridique de plateau continental, même dans son sens le plus
large, une portée beaucoup plus étendue que celle de sa notion géologique.
Le problème ne se pose pas en l'espèce et il ne me paraît donc pas néces-
saire d’y insister.

%
* *

Après avoir conclu que les dispositions de la Convention sur le plateau
continental doivent être tenues pour des règles de droit international
généralement acceptées et par conséquent applicables à la République
fédérale, même si cette dernière n'est pas un Etat contractant, il importe
d'examiner plus particulièrement l’article 6, qui est l’article clé dans les
présentes affaires. Bien que les dispositions de la Convention prise dans
son ensemble soient considérées comme obligatoites pour la République
fédérale, il peut exister des raisons spéciales de soutenir que cette con-
clusion générale ne s’applique pas à un article particulier.

Pour examiner cette question, on doit assurément partir de l’idée que
l'article 6 ne peut guère être détaché du reste de la Convention sans
bouleverser l’économie du régime juridique institué par celle-ci, ni en
rompre Punité et la cohérence. En effet, étant admis qu'un Etat riverain
possède à certaines fins des droits souverains sur le plateau continental
adjacent à ses côtes, une question de délimitation par rapport au plateau
continental relevant des Etats voisins se pose nécessairement, sauf dans
le cas peu fréquent d’Etats insulaires qui ne partagent pas un même
plateau continental avec d’autres. Une convention sur le régime juridique
du plateau continental serait incomplète si clle laissait ouverte la question
de la délimitation. Tl faudrait donc de puissantes raisons pour ne pas ad-
mettre que l’article 6 est généralement obligatoire de même que le reste
de la Convention. En d’autres termes, il y a tout lieu de présumer que les
règles sur la délimitation des zones du plateau continental et les règles
sur l'étendue et la nature des droits de l'Etat riverain ont un effet juridique
comparable.

Loin d’être annulée, cette présomption se trouve étayée et confirmée
par d’autres éléments. Les règles énoncées à l’article 6 sont conformes à
celles qui sont généralement appliquées pour la délimitation des zones
maritimes entre Etats voisins. La conférence de Genève de 1958 a affronté
ce problème dans trois cas différents, en dehors du plateau continental,
à savoir ceux de la mer territoriale, de la zone contiguë et des régions où
s'appliquent des mesures spéciales de conservation de la pêche. A ces

250

 

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 250

trois cas, elle a appliqué la même solution, qui est formulée à l’article 12
de la convention sur la mer territoriale et la zone contigué, et qui coincide
en substance avec celle de l’article 6 de la Convention sur le plateau con-
tinental. La convention européenne sur la péche du 9 mars 1964 a adopté
également cette solution pour la délimitation des zones exclusives de
péche entre Etats voisins.

En outre, la pratique des Etats depuis 1958, en matiére de délimitation
de zones de plateau continental, est conforme aux règles de l’article 6 et
il n'y a pas de différence à cet égard entre les Etats parties à la Convention
et ceux qui n’y sont pas parties. La principale règle contenue dans I’ar-
ticle, le principe de l’équidistance ou de la ligne médiane, a été suivie
dans plusieurs accords bilatéraux entre Etats voisins. Il est vrai que quel-
ques-uns de ces accords bilatéraux s’écartent de la ligne d’équidistance
qui serait géométriquement exacte. Dans certains cas, l’accord a pour effet
de «redresser » la ligne. Dans d'autres, il a été tenu compte de «circons-
tances spéciales » au sens de l'article 6. Quoi qu'il en soit, de tels accords
sont parfaitement compatibles avec les dispositions de Particle 6. De
même les délimitations unilatérales proclamées par des Etats, avant même
de devenir parties à la Convention, se sont fondées sur le principe de
Péquidistance conformément à l’article 6. Bien qu’il y ait des régions,
dans certaines parties du monde, où la détermination des limites prête
encore à controverse, il semble qu’en aucun cas la délimitation, qu’on
y ait procédé bilatéralement ou unilatéralement, puisse être considérée
comme s'étant faite hors du cadre de l’article 6.

Le Gouvernement fédéral a prétendu — et la Cour a accepté la thèse —
que certains exemples tirés de la pratique des Etats ne sont pas pertinents
dans les présentes affaires car ils ne concernent que le paragraphe 1 de
l'article 6, à savoir la délimitation des zones du plateau continental entre
Etats dont les côtes se font face, et non pas la délimitation entre Etats
limitrophes selon le paragraphe 2 de l’article 6. A mon avis, l'argument
n'est pas décisif et, pour le démontrer, il me paraît nécessaire d'examiner
de plus près le contenu de l’article 6.

Les termes géographiques employés dans les deux paragraphes de
l’article 6 ne sont pas très précis. Le paragraphe 1 concerne deux ou
plusieurs Etats «dont les côtes se font face» tandis que le paragraphe 2
vise des «Etats limitrophes ». Tl semble donc que ces deux dispositions
envisagent deux types ou deux modèles différents de configuration géo-
graphique. Mais la réalité géographique ne se conforme pas toujours à
ces modèles abstraits. Les lignes côtières d’Etats limitrophes (c'est-à-dire
d'Etats ayant une frontière terrestre commune) peuvent se faire face au-
delà de l'endroit où la frontière terrestre commune rejoint la mer. Tl se

- peut donc qu'une même côte relève des deux paragraphes. L'article 6 ne
prévoit, ni expressément ni implicitement, un critère exact et raisonnable
pour décider quand, et dans quelle mesure, deux lignes côtières sont ad-
jacentes et quand elles se font face.

La difficulté de distinguer nettenient entre ces deux sortes de situations

251

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 251

géographiques a été fort bien illustrée, 4 mon avis, par la carte D quia
été présentée au cours de la procédure orale et où l’on voit la zone qui
sépare le Danemark et l’Allemagne dans la partie la plus occidentale de
la Baltique.

Du point de vue juridique, la distinction entre «ligne médiane » (par. 1)
et «équidistance » (par. 2) me paraît fictive, et la terminologie juridico-
technique des deux paragraphes est par conséquent impropre. Dans les
deux paragraphes, l'élément décisif est que la ligne en question doit être
tracée de telle manière que chacun de ses points soit équidistant des points
les plus proches des lignes de base à partir desquelles est mesurée la
largeur de la mer territoriale de chaque Etat. De même, les techniques
géométriques employées pour tracer la ligne sont identiques dans les
deux cas.

Les débats de la conférence de Genève semblent confirmer que le
principe juridique est le même dans les deux cas. Dans son projet d'ar-
ticles, la Commission du droit international a appliqué la distinction entre
«côtes qui se font face » et « Etats limitrophes » à la délimitation du plateau
continental et de la mer territoriale. L’article 12 du projet concernait la
délimitation de la mer territoriale dans les détroits et au large d’autres
côtes se faisant face, tandis que l’article 14 concernait la délimitation de la
mer territoriale entre deux Etats limitrophes. La Norvège a cependant
proposé à la conférence de fondre les deux règles en une seule et une
nouvelle règle unique a finalement été adoptée, qui est l’article 12 de la
convention sur la mer territoriale et la zone contigué. A l'appui de cette
proposition on a prétendu que

«les problèmes dont traitent ces deux articles [les articles 12 et 14 du
projet de la Commission] sont en corrélation si étroite que, dans
certains Cas, on ne saurait pratiquement les distinguer — par exemple
lorsque deux Etats ont une frontière commune qui rencontre la mer
à l'extrémité d'une baie profonde » (Documents officiels, vol. TH,
p. 208)

et que

«la fusion des articles 12 et 14 est uniquement une question de rédac-
tion; les deux articles sont tellement similaires quant au fond que
mieux vaut les fondre en un seul » (ibid., p. 210).

Ces arguments ont été généralement acceptés par la première commission
de la conférence, qui s’occupait de Ja mer territoriale et de la zone con-
tigué. A la quatrième commission, qui consacrait ses travaux au plateau
continental, le délégué de la Norvège a attiré l'attention sur le fait que les
problèmes traités dans l’article 72 du projet (qui est devenu par la suite
l’article 6 de la Convention) étaient très semblables à ceux qui faisaient
l’objet d’autres articles, notamment les articles 12 et 14, au sujet desquels
la délégation norvégienne avait présenté des propositions. Il a ajouté que

252

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 252

le comité de rédaction devrait par conséquent prendre en considération
tous les changements de rédaction du texte des articles 12, 14 et 66
(concernant la zone contigué, et devenu par la suite l’article 24 de la
convention sur la mer territoriale et la zone contigué) (Documents officiels,
vol. VI, p. 111). Cette proposition n'a toutefois pas été suivie, bien que
personne ne s’y soit opposé. Par suite les divergences qui existent mainte-
nant sur ce point entre les dispositions des deux conventions semblent
dues à une coordination insuffisante au moment de la rédaction plutôt
qu'à des divergences de vues sur les principes en cause. Pour ce qui est
de l’article 6 de la Convention sur le plateau continental, il n’y a pas de
différence de principe entre les paragraphes | et 2. Il aurait mieux valu
adopter une formule négative, sur le modèle de l’article 12 de la con-
vention sur la mer territoriale et dire qu’«aucun Etat n'est en droit...
d'étendre son plateau continental au-delà de la ligne médiane dont tous
les points sont équidistants [etc.]». (On peut signaler en passant que
l'article 12 emploie l'expression «ligne médiane » aussi bien pour les côtes
qui se font face que pour les côtes limitrophes.)

Une formule comme celle qui vient d’être citée serait aussi la seule qui
répondrait à des situations complexes, par exemple celle dans laquelle
trois Etats au moins se font face. Il parait évident que le principe de la
ligne médiane ne devrait autoriser aucun Etat a étendre sa zone de plateau
continental jusque dans une zone a partager entre deux autres Etats, et
que la ligne médiane entre les Etats A et B doit s’arréter là où elle coupe
la ligne médiane entre les Etats B et C, bien que cela ne ressorte pas du
libellé actuel de l'article 6.

Bien qu'un juge international ne puisse pas reformuler la Convention
sur le plateau continental, les explications qui précèdent semblent per-
mettre de conclure que les paragraphes | et 2 de l'article 6 devraient être
interprétés comme exprimant un principe juridique unique, et qu’on ne
peut pas faire de distinction précise entre la pratique suivie par les Etats
sur la base de l’un ou de l’autre de ces deux paragraphes.

Pour envisager tous les aspects de la pratique des Etats par rapport à
Particle 6, il convient aussi d'examiner les réserves que certains Etats ont
formulées à son propos. L'article 12 de la Convention n'empêche pas
pareilles réserves et leurs conséquences juridiques exactes doivent donc
être déterminées dans chaque cas particulier. Certaines de ces réserves
ont été contestées par d’autres Etats mais la Cour n'a pas, dans les pré-
sentes affaires, à exprimer une opinion sur l’effet juridique des objections
ainsi présentées. Les réserves faites et les objections qu'elles ont soulevées
ne sont à considérer ici que dans la mesure où elles tendraient principalt-
ment à réfuter la thèse selon laquelle l'article 6, partie intégrante de la
Convention, a été reconnu comme une règle de droit international liant
généralement les Etats. Il n’en va pas ainsi à mon avis. Tout d’abord, sur
les trente-neuf Etats parties à la Convention, quatre seulement ont for-
mulé des réserves à l'égard de l’article 6. De plus, après avoir examiné
en détail chacune de ces réserves, il me paraît parfaitement possible de

253
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 253

conclure que leur objet n’était pas d’exclure le régime de l’article 6 en
tant que tel, mais de faire prendre acte de ce que l’existence ou l’inexis-
tence de circonstances spéciales était invoquée en s’appuyant sur les
termes de l’article lui-même.

D'une manière générale, les réserves apportées à l’article 6 ne semblent
pas contredire la conclusion selon laquelle la pratique des Etats est con-
forme aux dispositions de l’article 6.

Or si la République fédérale avait constamment, dans ses relations avec
les autres Etats de la mer du Nord, nié l’applicabilité du paragraphe 2
de l’article 6 à la délimitation de sa partie du plateau continental, on
aurait pu se demander si les dispositions de ce paragraphe lui étaient op-
posables en dépit de ses objections. De même que pour le problème plus
général évoqué plus haut — celui de son attitude à l'égard de la Conven-
tion considérée comme un tout — ce qui est en cause ici c’est l'attitude
de la République fédérale au stade de formation d’une nouvelle règle
généralement applicable de droit international. Loin d’avoir nié l’appli-
cabilité de l’article 6, la République fédérale en a, au contraire, expressé-
ment fait mention à une certaine occasion comme étant applicable. Dans
le procès-verbal commun signé à Bonn le 4 août 1964 par les chefs des
délégations allemande et néerlandaise (mémoire, Danemark'République
fédérale, p. 95), il est dit que le traité que les deux délégations propose-
raient à leurs gouvernements de conclure au sujet de la délimitation
latérale du plateau continental à proximité de la côte constituerait «un
accord au sens de la première phrase du paragraphe 2 de l’article 6 de la
Convention de Genève». Le même procès-verbal commun note que la
délégation allemande s’efforcerait de réunir une conférence des Etats
riverains de la mer du Nord

«en vue d’aboutir à une répartition appropriée du plateau continen-
tal situé au milieu de la mer du Nord conformément à la première
phrase du paragraphe | et à la première phrase du paragraphe 2
de l’article 6 de la Convention de Genève ».

Rien ne permet donc de conclure que l’article 6, et son paragraphe 2
en particulier, n’est pas devenu partie intégrante du droit international
généralement accepté, au même titre que les autres dispositions de la
Convention.

*
* *

Si l’on considère donc que f'article 6, paragraphe 2, est applicable, il
faut se demander ensuite laquelle des règles énoncées dans ce paragraphe
devrait jouer en l'espèce.

La première phrase dispose que la délimitation est déterminée par
accord entre les Etats. En l’occurrence, les Parties ont procédé à des
négociations afin de parvenir à un accord. Ces négociations n’ont pas été
un échec total puisqu'elles ont abouti à des accords partiels sur la délimi-

254

 

 
PLATEAU CONTINENTAL (OP. DISS, SORENSEN) 254

tation à proximité de la côte. Les Parties n’ont pu s’entendre sur la délimi-
tation dans les régions situées plus au large. Chacun des deux compromis
précise dans son préambule que Je désaccord existant «n’a pu être réglé
par des négociations approfondies». D'autre part, l’article premier,
paragraphe 2, de chaque compromis stipule que les gouvernements in-
téressés «délimiteront le plateau continental de la mer du Nord entre
leurs pays par voie d’accord conclu conformément à la décision demandée
à la Cour internationale de Justice ». Dans leurs exposés devant la Cour,
les Parties ont confirmé qu’actuellement les possibilités de négociation
sont épuisées et qu’un accord est exclu tant que la Cour n’aura pas décidé
quels sont les principes et les règles applicables. À mon avis, la Cour ne
peut que prendre acte de cette déclaration.

La question suivante est donc de savoir s'il faut appliquer le principe
de l’équidistance ou si des circonstances spéciales existent qui justifient
une autre délimitation. Si l’on interprète la clause, et en particulier les
termes « à moins que. . . ne justifient une autre délimitation » de la manière
qui vient le plus naturellement à lesprit, il semblerait que l’on ait voulu
faire du principe de l’équidistance la règle première, la détermination
d'une autre ligne de délimitation ne devant être qu’une exception à cette
règle. Cette acception générale de la clause semble confirmée par les
travaux préparatoires, en particulier le rapport du comité d'experts de
1953 et les rapports de la Commission du droit international pour 1953
et 1956. Cependant, soulever la question de savoir jusqu’à quel point la
« règle des circonstances spéciales » doit être considérée comme une excep-
tion à la règle principale, et dans quelle mesure exacte elle doit avoir un
caractère «exceptionnel » revient largement à se demander s’il faut inter-
préter les termes «circonstances spéciales » au sens large ou au sens étroit,
et quelle sorte de «circonstances spéciales » pourrait justifier que l’on
s’écarte du principe de l’équidistance.

Cette question présente un intérêt capital pour le règlement du différend
entre les Parties, si, comme je le crois, l’article 6 est applicable, mais il
est aussi extrêmement difficile d’y répondre. Le sens ordinaire et naturel
de ces termes, dans le contexte de l’article 6, ne nous est d’aucun secours.
Mais si l’on examine les travaux préparatoires, certaines indications peu-
vent être trouvées dans les débats et rapports de la Commission du droit
international. On y mentionne «une configuration exceptionnelle de la
côte ou encore la présence d’îles ou de chenaux navigables » (C.D.L,
Rapport 1953, commentaire de l’art. 82, et C.D.I, Rapport 1956,
commentaire de l’art. 72). A la conférence de Genève, l’un des anciens
membres du comité d’experts de 1953, le commander Kennedy, qui repré-
sentait alors le Royaume-Uni, citait comme exemples de circonstances
spéciales «existence d’une île, petite ou grande, dans la zone à répartir »
ou «le fait que l’un des Etats posséderait des droits spéciaux en matière
d'exploitation minière ou de pêche, ou encore l'existence d’un chenal
navigable » (Documents officiels, vol. VE, p. 112). Comme éléments des

255

 

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 255

travaux préparatoires, on peut également prendre en considération les
explications de vote fournies par les délégués à la conférence lors de
l'adoption de l’article. Le représentant de la République fédérale déclara
qu'il avait voté en faveur de l’article «en interprétant cependant les mots
«circonstances spéciales» comme signifiant que toute délimitation
particulière des eaux territoriales devait avoir une influence sur la délimi-
tation du plateau continental » (ibid., p. 117). S'il est vrai qu’on ne peut
invoquer une déclaration de ce genre contre ia République fédérale pour
en tirer des déductions a contrario, elle n’en est pas moins révélatrice en
tant qu’indication du genre de circonstances spéciales auquel pensaient
les délégués à la conférence. Soit dit en passant, la déclaration du délégué
allemand tient compte de la situation dans les régions frontières de la
République fédérale avec ses voisins danois et néerlandais et on peut
penser que les deux accords partiels de 1964 et 1965 reconnaissent l’exis-
tence de «circonstances spéciales » dans ces deux cas. Cependant, dans :
aucun des travaux préparatoires il n’est fait état de situations géogra-
phiques comme le coude marqué que décrit, dans sa direction générale,
la côte allemande de la mer du Nord.

Certes la clause des circonstances spéciales est censée s’appliquer aux
cas où le principe de l’équidistance entrainerait des résultats inéquitables
ou déraisonnables. Il n’en est pas moins très difficile de définir l’inéqui-
table ou le déraisonnable en l’absence de toute norme d’appréciation.
La Convention elle-méme ne nous fournit pas une telle norme, ni d’ail-
leurs les travaux préparatoires. Rien, en droit international, ne permet
d’affirmer que deux ou trois Etats voisins devraient avoir des zones de
plateau continental d’une surface à peu près égale en kilomètres carrés.
L'idée de justice distributive, quelle que soit sa valeur en tant que principe
moral ou politique, ne fait pas encore partie du droit international; il suffit
pour s’en convaincre de considérer l’ordre international établi, avec les
inégalités de fait flagrantes qui existent entre les Etats. Rien ne permet
non plus de soutenir que les zones de plateau continental doivent être
proportionnelles à la longueur des côtes des Etats intéressés, ou à celles
de leurs «façades maritimes» notion bien vague et inconnue jusqu'ici.
En soi, la zone de plateau cort‘nental qui relève de la République fédérale
en vertu du principe de l’é ,uidistance n’est pas négligeable: elle s’étend
sur 23 000 kilomètres carrés (soit plus des deux tiers de la superficie totale
du territoire des Pays-Bas et plus de la moitié de celle du Danemark) et
son point extrême en mer se situe à quelque 170 kilomètres, soit près de
100 milles marins, des points les plus proches de la côte allemande.

Le fait que cette zone aurait été plus vaste, n’était l'effet combiné des
lignes d’équidistance germano-néerlandaise et germano-danoise, importe
assez peu ici. Cet effet combiné découle de la courbure de la côte alle-
mande — facteur géographique — et de l'emplacement des frontières
terrestres entre la République fédérale et ses voisins — facteur juridique
et politique. Si la frontière germano-néerlandaise s'était située plus à

256

 
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 256

Pouest, et la frontière germano-danoise plus au nord, les deux lignes
d’équidistance se seraient rencontrées plus loin des côtes, ou même au-
raient pu ne pas se rencontrer du tout, ce qui aurait réduit ou méme
complètement éliminé «leffet d’amputation ». Mais la Cour doit fonder
ses conclusions sur les facteurs géographiques et politiques tels qu'ils
se présentent, et non pas sur des comparaisons avec ce qui aurait pu être.
La situation politico-géographique des Etats riverains varie beaucoup
dans le monde entier, notamment dans la mer du Nord, et les différences
existantes entrainent de grandes inégalités quant aux zones de plateau
continental que chaque Etat peut revendiquer en vertu du principe de
Péquidistance. On ne peut raisonnablement croire que le but de la clause
des circonstances spéciales prévue à l’article 6 soit de rectifier les inégalités
causées par l'effet conjugué de facteurs géographiques élémentaires et de
l'emplacement de frontières politiques.

Il serait à la rigueur possible de soutenir que les zones de plateau sur
lesquelles s’exercent des droits souverains en matière de prospection et
d’exploitation de ressources naturelles devraient être délimitées de façon
que les ressources soient réparties équitablement entre les Etats intéressés,
compte tenu de la structure et des tendances de leurs économies natio-
nales. Mais la Convention n’offre aucun point d’appui à une solution
fondée sur de telles considérations, et les Parties aux présentes affaires
ont été dans l’incapacité de fournir des renseignements pertinents au
sujet de l'emplacement d'éventuelles ressources naturelles dans les zones
en question.

Une dernière observation paraît s'imposer. La délimitation de zones
maritimes entre Etats voisins peut souvent entraîner des désaccords et
donner lieu à des différends internationaux. Il est conforme au rôle qui
incombe au droit dans la communauté internationale que les règles du
droit international soient rédigées et interprétées de manière à réduire à
un minimum les causes de désaccord et de différend. Plus la règle est
claire, plus son application est automatique, et moindres sont les germes
de discorde. Cette considération est d’autant plus importante que nulle
clause n’oblige les parties à soumettre leurs différends à une procédure
de règlement. La Convention sur le plateau continental ne contient au-
cune disposition au sujet du règlement des différends relatifs à la délimi-
tation, bien que la Commission du droit international ait envisagé cette
possibilité à un certain stade de ses travaux. Plusieurs Etats parties à la
Convention ne sont pas parties au protocole de signature facultative
concernant le règlement obligatoire des différends, adopté par la confé-
rence de Genève, ni à aucun autre instrument stipulant cette obliga-
tion de règlement. Dans ces conditions, si la Cour doit opter entre plu-
sieurs interprétations d’une clause conventionnelle, il est, semble-t-il,
non seulement légitime, mais encore souhaitable de préférer celle qui
restreindra le plus les possibilités de différends. En ce qui concerne
l’article 6 de la Convention, il est hors de doute que le principe de l’équi-
distance se prête à une application simple et presque mécanique, alors

257
PLATEAU CONTINENTAL (OP. DISS. SORENSEN) 257

que la clause des circonstances spéciales, vu son caractére vague, est
grosse de conflits possibles. Tl faudrait donc donner la préférence à une
interprétation étroite de l’expression «circonstances spéciales »,

Des considérations analogues s'appliquent à plus juste titre encore à la
question fondamentale, qui est de savoir si les dispositions de la Con-
vention, et notamment celles de l’article 6, doivent être reconnues comme
règles de droit international généralement acceptées. Si l’on y répond
par la négative, la délimitation ne devant alors être régie que par un
principe d’équité, on aboutira à une très grande incertitude juridique, et
cela dans un domaine où la précision juridique est non seulement dans
l'intérêt de la communauté internationale en général mais aussi — et
tout bien pesé — dans celui des Etats directement intéressés.

Pour les raisons qui précèdent, j’estime que la question posée dans les
compromis aurait dû recevoir la réponse suivante:

1) L'article 6, paragraphe 2, de Ja Convention sur le plateau continental,
en date du 29 avril 1958, est applicable à la délimitation entre les Par-
ties des zones du plateau continental de la mer du Nord relevant de
chacune d'elles, au-delà des lignes de délimitation partielle déjà
déterminées par voie d'accord.

2) Aucune circonstance spéciale, au sens de l’article 6, paragraphe 2,
ne justifie une ligne de délimitation autre que celle qui résulte de Pap-
plication du principe de l’équidistance.

(Signé) Max SORENSEN.

258
